*392SEPARATE OPINION, CONCURRING IN PART AND DISSENTING IN PART.
LAMM, C. J.
This case was assigned to me in division and came into Banc on a dissent. In Banc it was reassigned and written by Brother BoND. On what was considered in division the main question he adopts the view of the divisional opinion. In other matters on the scope of the Factory Act, he does not. For reasons apparent I refile my divisional opinion as a concurring one in part and a dissent in part.
In November, 1909, defendant was in the business of manufacturing engines in Kansas City. Plaintiff, for a fortnight in defendant’s employ as a. pattern-maker, on the 16th of that month, while in the line of his duty, was tripped up in the uncertain light of the early morning by an unguarded belt stretched a' little above the floor across an aisle or passageway of defendant’s factory. This belt connected an electric motor with a boring machine and, when in use, furnished motive power to the latter. Gravely injured in both elbows by his resulting fall, he sued, grounding his action on Revised Statutes 1909, section 7828, reading:
“The belting, shafting, machines, machinery, gearing and drums; in all manufacturing, mechanical and other establishments in this State, when so placed as to be dangerous to persons employed therein or thereabout while engaged in their ordinary duties, shall be safely and securely guarded when possible; if not possible, then notice of its danger shall be conspicuously posted in such establishments.”
From a judgment of $3750, defendant appealed to the Kansas City Court of Appeals. Having taken time to consider, that court was of opinion its jurisdiction was ousted because of a constitutional question. Whether that was so or not so, we are in no little doubt. But as our learned brethren of that *393court are without doubt, we (being in doubt) acquiesce in their view of it. In one sense both courts are a composite unit (Zellars v. Surety Co., 210 Mo. l. c. 105) and members of the same body for that they perform a common duty. In that broad view of it (having in mind Lord Coke’s figure of “the gladsome light of jurisprudence”), when the sun of certainty arises and shines in one court, it may be allowed to somewhat dispel the shadows of doubt in the other.
Said section 7828 was section 3 of an act entitle: “An act relating to manufacturing, mechanical, mercantile and other establishments and places, and the employment, safety, health and work hours of employees.” [Laws 1891, p. 159.] The issues seek a study of that act with some particularity. Its first section makes it the duty of the authorities of each city to appoint an inspector. This provision does not seem to have been carried forward as live law in revisions of our statutes, but a scheme of State inspection was substituted to add vigor and mettle to the execution of the law. The second provides for said inspector reporting to the Commissioner of Labor. The fourth prohibits employers requiring women to clean any part of a mill, gearing, etc., while in motion. The fifth requires well-holes, hatchways and elevators to be protected by trap doors, etc. The sixth provides for fire escapes. The seventh ordains that main doors shall open outwardly “when the inspector in writing so directs.” The eighth ninth, tenth, eleventh, twelfth and thirteenth are provisions not material here. The fourteenth provides that an inspector shall have authority to order a fan or some other contrivance to be put in where practicable to prevent the inhalation of dust or smoke by employees. The fifteenth gives the Labor Commissioner power, under given circumstances, to prevent over-crowding employees. The sixteenth (now - See. *3947842, R. S. 1909, as amended in immaterial aspects) reads:
“Whenever the factory inspector, or assistant inspector, finds that the heating, lighting, ventilating or sanitary arrangements of any establishment where labor is employed is'such as to be dangerous to the health or safety of employees therein or thereat, or the means of egress, in case of fire or other disaster, are not sufficient, or that the building, or any part thereof, is unsafe, or that the belting, shafting, gearing, elevators, drums or other machinery are located so as to be dangerous to employees, and not sufficiently guarded, or that the vats, pans, ladles or structures filled with molten or hot liquid, or any furnace, be not sufficiently surrounded with proper safeguards, or the platforms, passageway and other arrangements around, in or about any railroad yard or switch be such as to probably lead to injury or accident to those employed in, around or about any such establishment or place, the factory inspector or assistant inspector shall at once notify the person or persons in charge of such establishment or place to make the alterations or additions necessary within thirty days; and if such alterations or additions be not made within thirty days from the date of such notice, or within such time as said alterations could be made with proper diligence, then such failure to make such alterations shall be deemed a violation of this article.”
(Note: This is the section held in judgment in this case and also in the Williams case, infra.)
Section 20 (now Sec. 7844, R. S. 1909) required platforms, etc., around railroad yards, switches, freight houses, etc., to be “located, placed and arranged so as to insure, as far as possible, the safety of employees from injury or accident.” (Note: This was the section mainly dealt with in the Williams case, infra.)
*395The twenty-second denounces . any violation of the provisions of the act a misdemeanor and names the punishment as a fine with commitment to the common ¿ail until paid. The other sections also relate to the enforcement of the law and are immaterial for present purposes. They may he found in Revised Statutes 1909, sections 7846 to 7852 inclusive.
Constitutionality of Factory Act. I. The first two main questions on this appeal Linge on Williams v. Railroad, 233 Mo. 666. They may he stated in this way: In that case section 7844 (20 of the original act) was declared unconstitutional because its subject-matter (railroad platforms, etc.,) was not “clearly expressed in its title” as required by the Constitution — railroads being a well-recognized matter of classification in legislation. Now, assuming that section to be unconstitutional, as decided in the "Williams case, would that ruling make void the whole act, or only the section denounced, and leave the act otherwise a valid law? Again, after declaring said section 7844 invalid because of said infirmity, we went on in the Williams case to discuss another view of the Act of 1891 and held in effect that, even if section 7844 were valid, there could be no such violation of it, as would create a civil liability, until after an inspector notified the person or persons in charge of the depot platform to make the alterations or additions necessary, and after thirty days had elapsed in which to make them, as provided by section 16 of the original act, now section 7842, supra. On such premise the second question is: Is that decision in that particular a proper interpretation and construction of the statute, and must this plaintiff be cast because of the fact that by neither allegation nor proof was such notice made to appear?
(a) Of the first question. In administering written law it is not uncommon to find this or that part, *396feature or provision of an act is void from some sucli infirmity as a violation of the Constitution, and that the remainder is not afflicted by the same vice. In such predicament, if courts can sustain the part left it is their bounden duty to do so and thus give efficacy to remaining provisions.
Separable Sections. Briefly, the rule to go by is: If the invalid provisions or features are separable from the rest, and if, after pruning them away, there is left a complete, rounded-out enactment, one susceptible of enforcement and in line with the intendment and object of the lawmakers, as gathered from his whole act, then courts play a nursing and fatherly role. They will not adjudge the whole law unconstitutional but reject invalid and sustain valid provisions. To this end, it matters little whether the unconstitutional and constitutional provisions are mingled in the same section .or scattered throughout the entire act, so long as they are so distinct and separable that though some fall the rest may stand. If, however, the provisions of a statute are mutually interdependent (as for instance, where by applying the doctrine of reddendo singula singulis, it plainly appears they are inseparably welded together) and so connected that the one serves in the relation of a condition, consideration, inducement or compensation for the other or for each other so that it cannot be said but what the lawmaker intended them to be taken conjointly as a whole, and that if one provision could not be put in force the remainder of the law would not have been passed as an -independent enactment, then, if one part be bad, the other is bad and the leaven of unconstitutionality permeates the whole mass. [Black on Inter. of Laws (2 Ed.), p. 115-16; State ex rel. Tolerton v. Gordon, 236 Mo. l. c. 170, et seq.; State ex rel. Bixby v. St. Louis, 241 Mo. 231.]
Now, an examination of the Act of 1891 demonstrates beyond all cavil or doubt that its provisions *397are separable; that the general purpose of the law (to-wit, the health and welfare of those who are exposed to danger from machinery, etc.) is preserved though the part relating to railroad platforms be struck down; that there is no such interdependence between its provisions that, in right reason, the one could serve as a condition or inducement for all or any of the others, or bear the relation of cause and effect (antecedent and consequent) to each other, in the mind of the Legislature ; and that there is left an intelligible and complete statute when section 7844 is discarded as unconstitutional.
In this connection we must allow some weight to the fact that the constitutionality of the Act of 1891 in some of its general features is settled. (Transit in rem judicatum.) It is a thing adjudicated. This is emphatically true of section 7828, now held in judgment. [Lore v. Mfg. Co., 160 Mo. l. c. 622.] In Lohmeyer v. Cordage Co., 214 Mo. l. c. 690-1, the constitutionality of that section was taken as settled and no longer so subject to reagitation as to give this court jurisdiction. True, in the Lore and Lohmeyer cases, the point now in hand was not raised or ruled, for the Williams case had not then been decided. But we take it the fact is not without stiff significance that in the twenty-one years this law has been upon the statute books, its constitutionality, in general outline, barring its railroad features, has been ruled, at least bn broad lines, more than once and in many other cases reaching our appellate courts, has been assumed as no longer an open question. Indeed, we do counsel for appellant the justice of saying that, as we construe his brief and argument, he does not labor to maintain the view that the whole law perished by construction when its provisions relating to railroads were declared unconstitutional, because of a neglect in making its title an accurate and constitutional in*398dex or guide-post in that behalf. But if mistaken in this, we should rule the point against him and hold those provisions of the act, held in judgment on this appeal, so far from being weakened by the rationale of the Williams case, to be strengthened by it, and they must be held valid despite the fact that its railroad features are not within the purview of the title and hence are invalid.
(b) Of the second question, viz.: Is a thirty-day notice from an inspector necessary before a manufacturer could be held guilty of a violation of section 7828 (3 of the original act) so as to create a civil liability on behalf of an injured employee? And herein of the Williams case in that regard.
(Note bene: Observe, it is civil, not criminal, liability that is at issue on this appeal. Therefore, we should not undertake to decide whether a crime could, or could not, be committed until a notice has been given and thereafter thirty days elapsed. The maxim in that behalf is: A court has nothing to do with what is not before it. Nihil habet forum ex scend.)
Res Adjudicata. (1) As heretofore pointed out, in the Williams case after deciding railroad provisions invalid and no law at all, because unconstitutional, we went on to discuss another hypothesis arising from an impossible fact, viz.: That even if the law were valid (observe, its invalidity had just been declared, thereby making its validity an impossi- ... . , , ,. bility) a thirty-clay notice was necessary under section 7842 (16 of the original act) before civil liability could attach to its violation or before any violation could occur; and on that hypothesis we ruled such notice and lapse of time were conditions precedent to recovery. If that case, in that particular, was reckoning with a live and real question arising on the appeal, then its decision comes within the doctrine of stare decisis. If the question was not a real one in-*399eluded in the case, then our observations were in the nature of obiter dicta, and may persuade (but not bind us) in a case where, as here, the question is up and crucial. On full reconsideration, we all agree that our opinion in the Williams case, in so far forth as it dealt with the question of notice, was an inadvertent sidestep into obiter, by traveling further than was called for. It is axiomatic that nothing is decided by a case outside of the issues involved on the record. The law of a case springs from the facts and issues of the case. We have been so lately over that ground in State ex rel. v. St. Louis, 241 Mo. 231 (q. v.), that the writer can add nothing of his own worth while by a new discussion. Having soundly ruled in the Williams case that the railroad features of the law were invalid, it is self-evident ¿hat notice under section 7842 was no longer a question lodged in this court for determination; for no notice could breathe life into the dead coal of an invalid law. Therefore the question of notice or no notice filled no office but was wholly in the air and academic. The law being dead, we may not assume it alive in order to draw the question of notice within the case. It follow's that what we said on notice was in the nature of punishment after death —a mere theological dogma much bruited but unknown to the laws of men in modern times. In so far as the reasoning of the Williams case in that regard meets our approval when called on to apply it, it, as said, remains persuasive; but in so far forth as it undertook to decide the point it is not res adjudicata.
It should be held, then, that the question of the necessity of the thirty-day notice before civil liability attaches is not precluded by the Williams ease but is open.
To a consideration of it, we pass.
*400Antecedent Notice. *399(2) In the first place, at common law a master was not required to fence or guard his dangerous machinery in order that his servant might not hurt him' *400self. The Act of 1891 is, therefore, in contravention of the common law and must be construed, as to some of its features, with some strictness. Judicial attention is to be fastened on its letter and it is to be aided by mere equitable intendments. However, it is a highly remedial and salutary act, made necessary by changed and inflamed conditions, and hence should be approached in no hostile or indifferent spirit, as if to drive a coach-and-six through it and break down its efficiency by strained or over-nice construction. The chief commandment of the law of interpretation of' statutes, to which all others are subsidiary, is: To seek as with a lighted candle for the intent and purpose of the law giver and enforce that intent and purpose, when found, so as to, on one hand, allay mis-chiefs struck at by the law, and, on the other, advance its benefits.
In the second place, as was permissible, the Act of 1891 has both a civil and a penal side. The one looking to a civil duty, for the negligent breach of which a civil liability arises, the other looking to a public duty, the violation of which would be a criminal offense to be visited by the rigors of a criminal prosecution and punishment. We would naturally expect, then, that some of its provisions look to the civil and some to its penal side in order to make all of them effective.
In the next place, section 3 of the original act (now 7828) prescribes a duty to guard and fence dangerous machinery, including belting in given circumstances, or to post a notice when a guard is impossible. By necessary implication, when a statute is silent in that regard, as is this, a negligent breach of a duty imposed by it for the benefit 'Of persons, followed by injury to any such person, creates a civil liability for such resulting damages. [B]. Inter. of L. (2 Ed.), p. 85, et seq.; Willy v. Mulledy, 78 N. Y. l. c. 314; Rose *401v. King, 49 Ohio St. l. c. 224, et seq.; Wharton, Neg. (2 Ed.), sec. 443.]
“In every ease, where a statute enacts, or prohibits a thing for the' benefit of a person, he shall have a remedy upon the same statute for the thing enacted for his advantage, or for the recompense of a wrong-done to him contrary to the said law.” [Comyn’s Dig., Action upon Statute, F.] All of which is agreeable to the maxim: Ubi jus ibi remedium. That the right of action for a breach of duty imposed by statutes of the character we are considering is actionable, springs from the general proposition just announced. [Vide Willy and Rose cases, supra.]
In the next place, in the exposition of section 7828 it has been held uniformly that its violation is “negligence per se.” [Lore v. Mfg. Co., 160 Mo. l. c. 622; Colliott v. Mfg. Co., 71 Mo. App. 171; Millsap v. Beggs, 122 Mo. App. l. c. 6-7.] Now, what does “negligence per se” mean, other than that it is negligence in, of, by or through itself, as a matter of law and without anything more? The very term imports that meaning. Section 7828 prescribes a simple, plain duty by employers to their laborers. It says nothing about notice to an employer by an inspector. It is as definite and certain as it could well be made by the lawmaker in order to be efficient and effective; for, if he had left off the use of general language and gone to enumerating, he would have weakened a general law and fallen foul of the maxim expressio unius. ITow could á notice from an inspector aid the law, or the employee for whose weal it was passed? On its face it is directed (not to an inspector, but) to an employer. The law by its own vigor and own letter, lays the burden of the immediate duty of obedience upon the employer. It speaks directly and with emphasis to him. To hold that before it becomes operative, a notice from some inspector is necessary to impose the civil duty, in order to jog the *402mind of the master, or create the civil liability, is to read something into the section the lawmaker did not pnt there — and something, too, that would tend to weaken and make ineffective and absurd a beneficial statute; for its tendency would be to postpone, to dissipate and make uncertain its benefits. The inspector is not under the control of the employee. The master is on the ground, the inspector is not, except at long intervals. New machines are frequently added and new arrangements of old machinery are made in factories. Did the lawmaker intend the absurdity that the employee was to have no protection until a tardy inspector dropped in and threw his eye over the situation! Look at it on another side — why, absent an imperative command of the statute, should an inspector notify the master to obey the law in its civil features! Is not a master, like other men, presumed to know the law? All men are presumed to know the law (except, possibly, judges of courts. This under a thing known as Zeitgeist.) Such a construction we ought not to give the law unless there is no escape from it. The rule is that courts approach interpretation and construction of remedial statutes in a spirit of' aiding them, when possible — not in a spirit of making them ineffective when possible.
When we held, as said, that a violation of the section was “negligence per se,” that ruling, by implication, precludes the idea of such adventitious aid as a notice from an inspector. In that view of it, the question of notice has been heretofore impliedly ruled against appellant.
In the next place, when the lawmaker desired the interference of the inspector and a notice from him to impose a duty in the first instance, he was astute to that end. He said so in express terms and left nothing to implication. Thus, by the seventh section of the original act it is ordained that main inside and outside doors should open outwardly — when? “When the in*403spector in writing so directs.” But subsequently the lawmaker’s attention was called to that weakening provision and it was eliminated. [R. S. 1909, sec. 7832.] If section 7828 had some modifier like “when,” “whenever” or “after” the inspector gave notice, we would have a different case to deal with. Schwarz v. Railroad, 58 Mo. 207, was a case of that ldnd. There one section of an act relating to boars and rams carried a condition, to-wit, a notice, and another relating to jackasses and stallions did not. It was held that the law in one instance became immediately effective without notice, and in the other was not brought into play until notice was given.
In the next place, it is a rule of interpretation that all parts and provisions of a law should be read together and every word, phrase and provision be given some effect, if possible, and all provisions harmonized, if possible. Turning now to section 7842, relating to a thirty-day notice, an examination of its terms with its context shows that such notice filled an appreciable office in connection with the penal features of the statute. It provides that if the notice is given and thirty days elapse without obedience, such failure to obey the notice and to make the additions and alterations required thereby should be taken itself as a violation of the act. When we read in another section that any violation of the act is denounced as a misdemeanor, we see at once that a disobedience to the notice may have reference to the penal sanction of the law and thus have a function left to it. Furthermore, in this connection a careful analysis of section 7842 shows that the lawmaker had in mind that the employer should or may have already acted in obedience to the law before the inspector appeared, and that his action may have fallen short of what the law required, or be ineffective in some particular. In that event the notice would be a spur in his side by furnishing a basis for a new misdemeanor by disobedience. The inspector *404tiras is given a cudg’el to wield in aid of an enforcement of tlie statute.
Again, when we read in other sections that grand juries, prosecuting attorneys and inspectors are charged with a duty to enforce the law, it is not unreasonable to look on section 7842 as leveled merely at the enforcement and execution of the statute as a public act having penal provisions. In this view of it, section 7842 has little or nothing whatever to do with the civil mandate of the law or civil liability on the part of the master for a violation of the duty prescribed by section 7828, but looks to the penal side of the act.
But we have pursued the matter far. The sum of it all is that, on the manifold grounds suggested, it, should be held that a notice from the inspector under section 7842 was not a condition precedent to a right of action in plaintiff under section 7828. That conclusion is buttressed upon adjudicated cases elsewhere, interpreting and construing statutes of sister States requiring dangerous machinery to be fenced and so worded as to be more open to a construction favorable to the view of appellant’s counsel than are our own statutes. In many States there are laws prescribing such duty upon the master, also creating the -office of inspector and prescribing his duties. Usually these statutes are long and intricate. We have examined many of them and will not swell this opinion by reproducing or analyzing their provisions. In construing them courts have taken the view that notice from an inspector was not necessary to impose the duty of obedience upon the master or give a right of action to the injured servant. The student in case law, with a prying mind in that behalf, may consult the following as in point: Rose v. King, 49 Ohio St. 213; Willy v. Mulledy, 78 N. Y. 310; Carrigan v. Stillwell, 97 Me. 247; Pauley v. S. G. & L. Co., 131 N. Y. 90; McRickard v. Flint, 114 N. Y. 222; Arms v. Ayer, 192 Ill. 601; *405Buehner Chair Co. v. Feulner, 28 Ind. App. 479, 164 Ind. 368.
Finally, the Williams case, supra, on which appellant puts reliance, was ruled on the strength of a Massachusetts case. [Foley c. Pettee Machine Works, 149 Mass. 294.] A re-examination of the Massachusetts statute show's that the decision in the Foley case took color and substance from its peculiar wording. In the Massachusetts statute, the phrase “the opinion of the inspector,” was interwoven with the section creating the liability in such a way as to make the inspector’s “opinion” a condition.precedent to a violation of the law or a right of action. [Vide that statute, copied into the Williams case, pp. 683-4.] That statute, for reasons of its own, made the opinion of the inspector a sine qua non. There are some cases in Michigan, construing a statute similar to that of Massachusetts, running to the same effect. In the Michigan statute a guard was made necessary “when deemed necessary by the factory inspector.” [Kerr v. Mfg. Co., 155 Mich. 191.] Those cases do not construe statutes worded as ours, hut substantially variant. Hence this division of the court fell into error in following the Massachusetts doctrine in the Williams case and that case should he no longer followed on the question of notice, but be taken as modified as herein stated.
The point should be ruled against appellant.
II. It is assigned for error that a demurrer was overruled to the evidence, that a certain instruction was given for plaintiff, that certain other instructions were refused for defendant, and that improper testimony was admitted and proper evidence ruled out.
*406Application of Statue. *405As to the demurrer, we are of opinion it was well ruled. In so far as it is based on a want of notice by an inspector, the question is set at rest in the former *406paragraph. In support of the demurrer, ^ is argued that the statute has no application to the accident, because: First, the belt was stationary; second, there was no reasonable ground to anticipate that plaintiff would come in contact with it while in the line of his duty; and, third, the belt was not so located as to be dangerous to plaintiff while he was in the line of his duty, because he chose a dangerous way to travel when other ways were open.
Plaintiff, as said, was hurt early in the morning. He was hurrying down a factory aisle to “register in” for work at a “register clock” provided for that purpose. The light was uncertain at that hour of a winter morning and the belt was in the shadows of surrounding objects. It had been in use for about one week and there is evidence tending to show that plaintiff did not know it was in use. There was a space of two or three feet of the aisle not occupied by the belt. There was another aisle plaintiff could have used, tut there was testimony to the effect that the aisle he did use was in customary use to the master’s knowledge. At the instant he tripped and fell, the belt was stationary — that is, in the sense only that the motor was not running. If this belt had been out of reach over the head of plaintiff and had burst while in use and injured him, or if it had been disconnected from the machine and lying in a heap on the floor, we would have had a different case to deal with. True it was not in motion at the instant, but we are not prepared to narrow the scope of the statute to dangerous unguarded machinery and belting merely while in motion. The factory was a live factory, the hour of the accident was a business hour, the machine run by the belt was a going machine' — i. e., one that had been used and was intended to be used. That the belt was not in motion at the instant of time was a mere incident of its use. It is evident enough that *407machinery and belts while in motion may increase the hazard of employees, hut does mere motion of belt or machine do all the mischief? As the statute says nothing about motion we are not prepared to read “motion” into it, or say that the danger from an unguarded belt, stretched in the uncertain light across the pathway used by employees about their ordinary duties, and unknown to them, is not one of the dangers within the purview of the statute. No device more cunningly calculated to trip and injure a footman could be well imagined, than a flexible belt stretched close to the floor. That an employer would have no reasonable grounds to anticipate that plaintiff would come in contact with a belt, stretched in that way, is not a proposition commending itself. There was no testimony tending to show that plaintiff was guilty of contributory negligence, as a matter of law, and defendant had the advantage of favorable instructions on contributory-negligence. The issue was for the jury and their verdict eliminates the idea of plaintiff’s negligence. It is also argued that a failure to guard the belt did not contribute to cause the accident and that plaintiff failed to show that it was possible or reasonably practicable to guard the belt. These questions were also submitted to the jury, as was proper. The place, time and environment were all described to the jury. They had them in mind as if by a picture. In Huss v. Bakery Co., 210 Mo. 44, it was held, on proof no more substantial than here, that it was a question for the jury whether it was possible or practicable to guard machinery. So the jury were as capable as this court of deciding whether the presence of the belt was the proximate cause of the accident. (But if it were left to us, we would say it was.) What is a proximate cause is often one of the most subtle and profound questions that ever vexed philosophers. I remember it was told of no less men than Pericles and Protagoras that they argued for a whole day on whether *408the dart, or the thrower of the dart, or those who arranged the game, was the cause of the death of a participant in the Olympian Games. The better view is that where permissible on the facts, as it is in this case, to the jury is left the issue of fact of proximate cause. Says Mr. Justice Hunt (Railroad v. Stout, 17 Wall. l. c. 664):
“Twelve men of the average of the community, comprising men of education and men of little education, men of learning and men whose learning consists ■only in what they have themselves seen and heard, the merchant, the mechanic, the farmer, the laborer; these sit together, consult, apply their separate experience of the affairs of life to the facts proven, and draw a unanimous conclusion. This average judgment thus given it is the great effort of the law to obtain. It is assumed that twelve men know more of the common affairs of life than does one man; that they can draw wiser and safer conclusions, from admitted facts thus occurring than can a single judge.”
Now and then a jury has been called, in sneering irony, the “Apostolic Twelve.” But there is another view by Valliant, J., I have been fond of referring to. [MacDonald v. Railroad, 219 Mo. l. c. 483.] And another, the animated pronouncement of Brougham (Present State of the Law, February 7, 1828) viz.: “In my mind, he was guilty of no error, he was charged with no exaggeration, h¿ was betrayed by his fancy into no metaj)hor, who once said that all we see about us, kings, lords and cpmmons, the whole machinery of the State, all the apparatus of the system, and its varied workings, end in simply bringing twelve good men into a box.”
Complaint is made of plaintiff’s instruction number one. We will not reproduce it; for we find no fault with it.
It is argued that the court erred.in refusing one out of the six instructions refused for defendant. But *409we find no error in tliat respect. The case was fully and well instructed on.
The point is made that the verdict is excessive. We find plaintiff was seriously injured in both arms. The injury was of such sort that we ought not to cut down the size of his recompense.
Assignments of error relating to the admission and exclusion-of testimony are also overruled. We think them without substantial merit.
On the whole record, the judgment should be affirmed.
Woodson and Brown, JJ., concur with me in these views.